DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed January 10, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claims 6-9 are allowed.  The instant claims are allowable over the prior art of record, because the prior art is silent to: a production process for producing a nickel composite hydroxide represented by Ni1-x-y-zCoxMnyMz(OH)2+A (x, y, z, and A in the formula fall within ranges of: 0 < x < 0.35; 0 y 0.35; 0 z 0.1; and 0 <A< 0.5, x, y, and z meet 0 <x + y + z 0.7, and M in the formula represents at least one additive element selected from V, Mg, Al, Ti, Mo, Nb, Zr, and W), the process comprising: a nucleation step of generating plate-shaped crystal nuclei by adjusting an aqueous solution for nucleation, comprising a metal compound containing cobalt, wherein a content of cobalt is 90 atom% or more with respect to all metal elements, to an pH value of 12.5 or more on the basis of a liquid temperature of 25°C in a non-oxidizing atmosphere with an oxygen concentration of 5 volume% or less; and a particle growth step of causing 
The prior art, such as Toya et al. U.S. Pub. 2014/0011090, teaches a nickel composite hydroxide represented by Ni1-x-y-zCoxMnyMz(OH)2+A (x, y, z, and A in the formula fall within ranges of: 0 < x < 0.35; 0 y < 0.35; 0 < z < 0.1; and 0 < A < 0.5, x, y, and z meet 0 < x + y + z < 0.7, and M in the formula represents at least one additive element selected from V, Mg, Al, Ti, Mo, Nb, Zr, and W) (Nix-CozMnyMt(OH)2+A  wherein x+ y+ z + t = 1, 0.3 < x < 0.7, 0.1 < y < 0.55, 0 < z < 0.4, ) < t < .1, 0 < a < 0.5; [0033]) , the nickel composite hydroxide comprising plate-shaped secondary particles aggregated with overlaps between plate surfaces of multiple plate-shaped primary particles (plate shaped primary particles with overlapping secondary particles [0044] – [0045]), wherein shapes projected from directions perpendicular to the plate surfaces of the plate-shaped primary particles are any plane projection shape of spherical, elliptical, oblong, and massive shapes (the particles are elliptical and both parallel and perpendicular to each other; Fig. 6), and a volume average particle size (Mv) of 4 m to 20 m measured by a laser diffraction scattering method (particle size of 3 to 7 microns; [0087]).  However, the reference does not teach or suggest a particle growth step of causing growth of the plate-shaped crystal nuclei until an aspect ratio falls within a 
Claims 7-9 would be allowed based on dependency to claim 6. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 10, the term “massive shapes” is of uncertain meaning rendering the claims vague and indefinite.  It is unclear whether said term refers to a shape or a size and what shape or size qualifies as “massive object”. Therefore, an appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. U.S. Pub. 2014/0011090.
With respect to claim 1, Toya teaches a nickel composite hydroxide represented by Ni1-x-y-zCoxMnyMz(OH)2+A (x, y, z, and A in the formula fall within ranges of: 0 < x < 0.35; 0 y < 0.35; 0 < z < 0.1; and 0 < A < 0.5, x, y, and z meet 0 < x + y + z < 0.7, and M in the formula represents at least one additive element selected from V, Mg, Al, Ti, Mo, Nb, Zr, and W) (Nix-CozMnyMt(OH)2+A  wherein x+ y+ z + t = 1, 0.3 < x < 0.7, 0.1 < y < 0.55, 0 < z < 0.4, ) < t < .1, 0 < a < 0.5; [0033]) , the nickel composite hydroxide comprising plate-shaped secondary particles aggregated with overlaps between plate surfaces of multiple plate-shaped primary particles (plate shaped primary particles with overlapping secondary particles [0044] – [0045]), wherein shapes projected from directions perpendicular to the plate surfaces of the plate-shaped primary particles are any plane projection shape of spherical, elliptical, oblong, and massive shapes (the particles are elliptical and both parallel and perpendicular to each other; Fig. 6), and a volume average particle size (Mv) of 4 m to 20 m measured by a laser diffraction scattering method (particle size of 3 to 7 microns; [0087]).  With respect to claim 2,  wherein [(D90 - D10)/Mv] indicating a particle size variation index is 0.70 or less, the claim 3, an average value is 1 m to 5 m for maximum diameters of the plate-shaped primary particles projected from directions perpendicular to plate surfaces of the secondary particles (particle size of 3 to 7 microns; [0087]).  With respect to claim 4, the limitation concerning the plate-shaped primary particles comprise therein at least a concentration layer of cobalt would be reasonable to expect as the prior art teaches the same compound set forth in the instant claims. Support for this assertion is provided in MPEP 2112.01, “[where] [p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since Toya teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  With respect to claim 10, Toya teaches a process for producing a positive electrode active material for a non-aqueous electrolyte secondary battery, the positive electrode active material comprising a lithium-nickel composite oxide represented by L1+uNi1-x-y-zCoxMnyMzO2 (u, x, y, and z in the formula fall within ranges of: -0.05 < u < 0.50; 0 < x < 0.35; 0 < y < 0.35; and 0 < z < 0.1, x, y, and z meet 0 < x + y + z < 0.7, and M in the formula represents at least one additive element selected from V, Mg, Al, Ti, Mo, Nb, Zr, and W), the lithium-nickel composite oxide having a hexagonal layered structure, the process comprising: a mixing step of forming a lithium mixture by mixing the nickel composite hydroxide according to claim 1 with a lithium compound (Nix-CozMnyMt(OH)2+A  was mixed with lithium [0182] ; and a calcining step of calcining 
With respect to claim 11,  wherein a ratio (Li/Me) of the 78lithium atom number (Li) to a sum (Me) of the atom numbers of metals other than lithium included in the lithium mixture is 0.95 to 1.5 (Li/Me is 0.95 to 1.5; [0182]).  With respect to claim 12¸ the process further comprising, before the mixing step, a heat treatment step of applying a heat treatment to the nickel composite hydroxide at a temperature of 300°C to 750°C in a non-reducing atmosphere (nickel composite hydroxide heat treatment is 105 to 750 degrees; [0174]).  With respect to claim 13, the oxidizing atmosphere in the calcining step is an atmosphere containing 18 volume% to 100 volume% of oxygen (oxidizing atmosphere of 18% by volume [0195]).
Toya does not expressly disclose that the secondary particles have an aspect ratio of 3 to 20 (claim 1); the concentration layer is 0.01 m to 1 m in thickness (claim 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the nickel composite hydroxide with an aspect ratio of 3 to 20, as Toya teaches a volume average particle size (Mv) of 4 m to 20 m (particle size of 3 to 7 microns; [0087]). Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the 
	With respect to claim 5, it would be obvious to employ the concentration layer of 

cobalt being 0.01 m to 1 m in thickness, as Toya teaches a particle size of 3 to 7 microns; [0087]), as  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722